UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 97-751



In Re: DEREK MARQUIS FLEMING,

                                                          Petitioner.



        On Petition for Writ of Mandamus.     (CA-97-660-5)


Submitted:   November 25, 1997           Decided:   December 11, 1997


Before HALL, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Derek Marquis Fleming, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Derek Marquis Fleming has filed a petition for a writ of man-

damus in this court to compel the district court to expedite its

consideration of his petition filed under 28 U.S.C. § 2241 (1994),

or to order respondent to file a response. The granting of a writ

of mandamus is a drastic remedy to be used in extraordinary circum-
stances. See In re Beard, 811 F.2d 818, 826 (4th Cir. 1987). A pe-
titioner must show that he has a clear right to the relief sought,

that the respondent has a clear duty to perform the act requested

by petitioner, and that there is no other adequate remedy avail-
able. See In re First Fed. Sav. & Loan Ass'n, 860 F.2d 135, 138
(4th Cir. 1988). Fleming has failed to make the requisite showing

for such extraordinary relief. Our review of the district court

docket sheet discloses that there has been no undue delay in
considering Fleming's § 2241 petition. Although we grant Fleming's

motion to proceed in forma pauperis, we deny his petition for a

writ of mandamus. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                   PETITION DENIED




                                2